                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

JAQUEZ CORBITT,                              )
                                             )
            Plaintiff,                       )
                                             )
    v.                                       )   CIVIL ACTION NO. 1:19-CV-955-RAH
                                             )
SHERIFF DONALD VALENZA, et al.,              )
                                             )
            Defendants.                      )


                                         ORDER

         On February 5, 2020, the Magistrate Judge filed a Recommendation to which no

timely objection has been filed. Doc. 10. There being no objection filed to the

Recommendation, and after an independent review of the file, the Recommendation is

ADOPTED, and it is hereby ORDERED that:

         1. Plaintiff’s claims against the Houston County Jail, Commissioner Morris, and

the Houston County Courts are DISMISSED with prejudice prior to service of process

under 28 U.S.C. § 1915A(1)(b);

         2. The Houston County Jail, Commissioner Morris, and the Houston County Courts

are DISMISSED as defendants.

         The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure at to

Defendants Houston County Jail, Commissioner Morris, and the Houston County Courts.
      This case is not closed and is referred to the United States Magistrate Judge for

further proceedings regarding Plaintiff’s claims against the remaining defendants.

      DONE, this 4th day of March, 2020.


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE




                                            2
